 }In the Matter of CANISTEO MINING COMPANY, MESABA-CLIFFS MININGCOMPANY, AND THE CLEVELAND-CLIFFS IRON COMPANYandLOCALUNION No. 2073, STEEL WORKERS ORGANIZING COMMITTEE, AFFILI-ATED WITH THE C. I.O.,CaseNo. R-3473.-Decided February19, 1942Jurisdiction:ore mining industry.Investigation and Certification of Representatives:existence of question: re-fusal by Companies to accord recognition to either of rival unions untilcertified by the Board ; election necessary.Units Appropriate for Collective Bargaining:separate units: all production andmaintenance employees of the Companies at the mines,shops, plants, andlaboratory of the Canisteo Mine and at the mines, shops and plants of theHill-Trumbull and Holman-Cliffs Mines, excludingforemen, assistant foremenwho from time to time act as foremen, policemen and watchmen, and clericaland office employees.Definitions:Company operating mines as agent with control of employment andlabor relationsheldjoint employer with other Companies.Mr. Thomas F. Veach,of Cleveland, Ohio, andMr. H. A. Dancer,of Duluth, Minn., for the Companies.Mr. John J. Brownlee,of Chicago, Ill., andMr. Adron Coldiron,of Hibbing, Minn., for the S. W. O. C.Mr. Marshall Thornton,of Nashwauk,Minn.,for the Union.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 24, 1941, Local Union No. 2073, Steel WorkersOrganizing Committee, affiliated with the C. I. 0., herein called theS.W. O. C., filed with the Regional Director for the EighteenthRegion (Minneapolis, Minnesota) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of CanisteoMining Company, Duluth, Minnesota, andMesaba-Cliffs Mining Company, and The Cleveland-Cliffs Iron Com-pany, both of Hibbing, Minnesota, herein called the Companies, and39 N. L.R. B., No. 2.8 CANISTEO MINING COMPANY.9requesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 21, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On January 13, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served on the Companies and theS.W. O. C. Pursuant to notice, a hearing was held on January 21,1942, at Duluth, Minnesota, before Guy Farmer, the Trial Examinerduly designated by the Chief Trial Examiner.At the hearing, uponmotion, American Union, Canisteo Mining Company, herein calledthe Union, a labor organization claiming to represent certain of theemployees of Canisteo Mining Company, was granted leave to inter-vene.The Companies and the Union were represented by counseland the S. W. O. C. by representatives, and all parties participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, theTrial Examiner made various rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESCanisteo Mining Company, a Minnesota corporation, has its officeand principal place of business in Duluth, Minnesota, and is engagedin the production and sale of iron ore and iron ore concentrates.It holds a lease on the Canisteo Mine, located at 'Coleraine, Minne-sota,and operates the mine through The Cleveland-Cliffs IronCompany, an Ohio corporation, with its principal office in Hibbing,Minnesota, as agent.Between the spring of 1941 and the end ofOctober 1941, the Canisteo Mine produced and sold 555,000 tons ofiron ore and iron ore concentrates of a value in excess of $1,000,000.All the mine output is sold f. o. b. at the mine, and is shipped byrail to Duluth, Minnesota, and thence by boat to points outside theState of Minnesota. In October 1941 approximately 130 personswere employed at the Canisteo Mine. 10DECISIONS OF' NATIONAL LABOR RELATIONS BOARDIVlesaba-CliffsMining Company, a Minnesota corporation, has itsoffice and principal place of business at Hibbing, Minnesota, and isengaged in the production, sale, and shipping of iron ore and ironore concentrates.It holds leases on the Holman-Cliffs Mine atTaconite, Minnesota, and the Hill-Trumbull Mine at Marble, Minne-sota, and operates said mines through The Cleveland-Cliffs IronCompany as agent. Between the spring of 1941 and the end ofOctober 1941, both mines produced and shipped approximately.2,000,000 tons of iron ore and iron ore concentrates of a value inexcess of $2,000,000.The whole output of these mines is shippedby rail to Duluth, Minnesota, and thence by boat to points outsidetheState.InOctober 1941 approximately 459 persons wereemployed at these mines.As noted the mines are leased respectively by Canisteo MiningCompany and Mesaba-Cliffs Mining Company and are operated bythem through The Cleveland-Cliffs Iron Company as agent.Thepay-roll checks are signed respectively by the lessee companies andcountersigned by The Cleveland-Cliffs Iron Company.Labor rela-tions for all the employees at the mines are handled either by thesuperintendents of the respective mines or by the district superin-tendent of The Cleveland-Cliffs Iron Company.Upon the entirerecord, we find that Canisteo Mining Company and The Cleveland-Cliffs Iron Company are the employers and the joint employer of theemployees at the Canisteo Mine and that Mesaba-Cliffs MiningCompany and The Cleveland-Cliffs Iron Company are the employersand the joint employer of the employees at the Hill-Trumbull andHolman-Cliffs Mines.II. THE ORGANIZATIONSINVOLVEDSteelWorkers Organizing Committee is a labor organizationaffiliatedwith the Congress of Industrial Organizations. It admitsto membership employees of the Companies.American Union, Canisteo Mining Company, is an unaffiliatedlabor organization.It admits to membership employees at the Can-isteoMine.-III.THE QUESTIONS CONCERNING REPRESENTATIONThe Companies are withholding recognition until the S. W. O. C.or the Union is certified by the Board. The statement of the Re-gional Director introduced in evidence at the hearing shows thatthe S. W. O. C. has substantial representation among the employees CANISTEO MINING COMPANY11of the Companies in the units hereinafter found to be appropriate.,,At the hearing the Union introduced evidence showing that it hassubstantial representation among the employees at the Canisteo Minein the unit hereinafter found to be appropriate.2We find that questions have arisen concerning the representationof employees of the Companies.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Com-panies described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and.commerce among the sev-eralStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITSThe parties agree, and we find, that all production and main-tenance employees at the mines, shops, plants, and laboratory, knownas the Canisteo Mine, and all, production and maintenance employeesat the mines, shops, and plants, known as the Hill-Trumbull andHolman-Cliffs Mines, both units excluding foremen, assistant fore-men who from time to time act as foremen, policemen and watchmen,and clerical and office employees, constitute two separate units ap-propriate for the purposes of collective bargaining.We find fur-ther, that said units will insure to employees of the Companies thefull benefit of their right to self-organization and to collectivebargaining and will otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by, and we shall accordingly direct, elec-tions by secret ballot among the employees within the respective1 The Regional Director's statement shows that the SW O. C submitted 348 applicationcards, 27 dated between May 1 and December 31, 1940, 36 dated between January 1 andMarch 31, 1941, 177 dated between April 1 and June 30, 1941, 16 dated between July 1 andAugust 31, 1941, and 66 undated; 68 cards bear the apparently original and genuine signa-tures of persons whose names appeared on the October 1941 pay roll of the Canisteo Minewhich contained 117 employees in the alleged appropriate unit; 254 cards bear the appar-ently original and genuine signatures of persons whose names appeared on the October 1941pay rolls of the Holman-Cliffs and Hill-Trumbull Mines which contained 431 employees inthe alleged appropriate unit.2The Union submitted to the Trial Examiner 69 membership cards and one receipt for thepayment of dues; 58 cards bear the apparently genuine signatures of persons whose namesappeared on the Canisteo Mine pay roll of October 1-October 15, 1941, all except one bearingdates between October 1941 and January 1942; 11 cards bear the names of persons notappearing on the above pay roll or not included in the appropriate unit, 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate units employed during the pay-roll period immediatelypreceding the Direction of Elections herein, subject to the limitationsand additions set forth in the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Canisteo Mining Company, Duluth, Min-nesota, andMesaba-CliffsMining Company, and The Cleveland-Cliffs Iron Company, Hibbing, Minnesota, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All production and maintenance employees at'the mines, shops,plants, and laboratory, known as the Canisteo Mine, and all produc-tion and maintenance employees at'the mines, shops, and plants,known as the Hill-Trumbull and Holman-Cliffs Mines, both unitsexcluding foremen and assistant foremen who from time to timeact as foremen, policemen and watchmen, and clerical and officeemployees, constitute units appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Canisteo Mining Company, Duluth, Minnesota, andMesaba-CliffsMining Company, and The Cleveland-Cliffs IronCompany, Hibbing, Minnesota, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Elections under the direction andsupervision of the Regional Director for the Eighteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules andRegulations, among all production and, maintenance employees atthe mines, shops, plants, and laboratory, known as the Canisteo Mine,and among all production and maintenance employees at the mines,shops, and plants, known as the Hill-Trumbull and Holman-Cliffs CANISTEO,MINING COMPANY13Mines, who were employed during the pay-roll" period immediatelypreceding the date of this Direction of Elections, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation, or in the active military service or training ofthe United States, or temporarily laid off, but excluding from bothelections foremen and assistant foremen who from time to time actas foremen, policemen and watchmen, clerical and office employees,and employees who have since quit or been discharged for cause, todetermine whether the foregoing employees at the Canisteo Minedesire to be represented by Local Union No. 2073, Steel WorkersOrganizing 'Committee, affiliated with the Congress of IndustrialOrganizations, or by American Union, Canisteo Mining Company,for the purposes of collective bargaining, or by neither, and whetheror not the foregoing employees at the Hill-Trumbull and Holman-CliffsMines desire to be represented by Local Union No. 2073 SteelWorkers Organizing Committee, affiliated with the Congress of In-dustrialOrganizations, for the purposes of collective bargaining.CJAMMAN MiLLis took-no part in the consideration of the aboveDecision and Direction of Elections.